COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
                                                                              )
                                                                              )
                                                                              )               No.  08-05-00320-CR
                                                                              )
IN RE:  LEONARD LEON NANCE                    )                   AN ORIGINAL 
                                                                              )
                                                                              )     PROCEEDING IN MANDAMUS      
                                                                              )
                                                                              )          

 
O P I N I O N
 
Relator has filed a petition for writ of mandamus,
complaining that the trial court has failed to act on his post-conviction
petition for writ of habeas corpus.  This
Court does not have jurisdiction over matters related to post-conviction writs
of habeas corpus.  See Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex.Crim.App. 1991); In re McAfee, 53 S.W.3d 715,
718 (Tex.App.--Houston [1st Dist.] 2001, orig.
proceeding).  The Court of Criminal
Appeals has the authority to issue a writ of mandamus when the trial court
fails to act on a petition for writ of habeas corpus.  See, e.g., Martin v.
Hamlin, 25 S.W.3d 718, 719 (Tex.Crim.App. 2000); McCree v. Hampton, 824 S.W.2d 578, 579 (Tex.Crim.App. 1992).
The petition for
writ of mandamus is dismissed for lack of jurisdiction.
 
October
27, 2005
DAVID WELLINGTON CHEW,
Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.
 
(Do Not Publish)